 


109 HR 3685 IH: Federal Disaster Response Improvement Act of 2005
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3685 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Foley (for himself, Mr. Shaw, Mr. Clyburn, Mr. Flake, Mr. Miller of Florida, Mr. Paul, Mr. Manzullo, Mrs. Maloney, Mrs. Myrick, and Mr. Brown of South Carolina) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reestablish the Federal Emergency Management Agency as an independent establishment in the executive branch. 
 
 
1.Short titleThis Act may be cited as the Federal Disaster Response Improvement Act of 2005. 
2.Federal Emergency Management Agency 
(a)Independent establishmentThe Federal Emergency Management Agency shall be an independent establishment in the executive branch. 
(b)Transfer of functionsThere shall be transferred to the Director of the Federal Emergency Management Agency the functions, personnel, assets, and liabilities of the Department of Homeland Security relating to the Federal Emergency Management Agency. 
(c)Transition periodThe transfers under this section shall be carried out as soon as practicable after the date of enactment of this Act. During the transition period, the Secretary of Homeland Security shall provide to the Director of the Federal Emergency Management Agency such assistance, including the use of personnel and assets, as the Director may request in preparing for the transfer. 
3.Conforming amendments 
(a)Responsibilities of Under Secretary for Emergency Preparedness and ResponseSection 502 of the Homeland Security Act of 2002 (6 U.S.C. 312) is amended— 
(1)in paragraph (1) by striking , major disasters, and other emergencies; 
(2)in paragraph (3)(D) by striking or major disaster;  
(3)in paragraphs (3) and (4) by striking and major disasters;  
(4)in paragraph (5) by striking and disasters;  
(5)in paragraph (6) by inserting to terrorist attacks after emergency response plans; and 
(6)in paragraph (7) by inserting to terrorist attacks after emergency response providers. 
(b)Nuclear incident responseSection 504(a) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is amended is amended by striking , major disaster,. 
(c)Use of private sector networksSection 508 of the Homeland Security Act of 2002 (6 U.S.C. 318) is amended by striking disasters, and other major disasters and inserting terrorist attacks, or other terrorist attacks.  
(d)RepealsThe following provisions of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) are repealed: 
(1)Section 2(11). 
(2)Section 430(c)(8). 
(3)Section 503(1). 
(4)Section 507. 
 
